                       UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF CALIFORNIA

 PETER FUGAWA,                                      1:11-cv-00966-LJO-SKO (PC)
                          Plaintiff,
                                                    ORDER & WRIT OF HABEAS CORPUS
 v.                                                 AD TESTIFICANDUM TO TRANSPORT
                                                    PETER FUGAWA, CDC #K-23573,
 DeARMOND,                                          PLAINTIFF
                          Defendant.
                                                    DATE: December 11, 2018
                                                    TIME: 1:00 p.m.

       Peter Fugawa, CDC #K-23573, is the plaintiff in proceedings in this case on December 11,
2018, and is confined at Folsom State Prison, in the custody of the Warden. In order to secure this
inmate’s attendance it is necessary that a Writ of Habeas Corpus ad Testificandum issue
commanding the custodian to produce the inmate before Magistrate Judge Erica P. Grosjean at the
U. S. District Court, Courtroom #10, 2500 Tulare Street, Fresno, California 93721, on Tuesday,
December 11, 2018, at 1:00 p.m.

                             ACCORDINGLY, IT IS ORDERED that:

      1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
         commanding the Warden to produce the inmate named above to testify in United States
         District Court at the time and place above, and from day to day until completion of court
         proceedings or as ordered by the court; and thereafter to return the inmate to the above
         institution;

      2. The custodian is ordered to notify the court of any change in custody of this inmate and is
         ordered to provide the new custodian with a copy of this writ.

                     WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To:      The Warden of Folsom State Prison

WE COMMAND you to produce the inmate named above to testify before the United States
District Court at the time and place above, and from day to day until completion of the
proceedings, or as ordered by the Court and thereafter to return the inmate to the above
institution. This inmate’s legal property, relevant to the above entitled case, shall
accompany the inmate.

FURTHER, you have been ordered to notify the court of any change in custody
of the inmate and have been ordered to provide the new custodian with a copy of
this writ.

IT IS SO ORDERED.

Dated:      November 16, 2018                                  /s/   Sheila K. Oberto            .
                                                    UNITED STATES MAGISTRATE JUDGE
